UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

NATALIA JUSCINSKA,

Plaintiff,
~against-

JACK'S COFFEE II, LLC, ET AL.,

Defendants.

 

XxX

USDC SDNY

DOCUMENT
ELECTRONICALLY FILED
DOC#:

DATE FILED: J[2/Zo2e

1:19-cv-04559 (ALC)
ORDER

ANDREW L. CARTER, JR., United States District Judge:

The Parties are hereby ORDERED to submit a Joint Status Report to the Court on or

before January 16, 2020.

SO ORDERED.

Dated: January 7, 2020 / (La
New York, New York )—~

ANDREW L. CARTER, JR.
United States District Judge

 

 
